19

20

21

22

23

24

 

 

Case 18-13699-m|<n Doc 34 Entered 01/15/19 11:26:03 Page 1 of 6

N\/B 105-2 (Efrective 1/17)

 

 

 

Attorney CARRIE E. HURTIK, ESO.
Nevada Bar # 7028

F irm Narne Hurtik Law & Associates
Address 6767 W. Tropicana Avenue

 

City, State, Zip Las Veaas, NV 89103
Phone Number (7021 966-5200

Email Addreg$ churtik@hurtiklaw.com
Pro-se Debtor SHERYL SIMS

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

7': ~k 1'< 7'r k k
in i-e; Bi<-s_is-13699-MKN
sHERYL siMs,

D@bror(s). CHAPTER 13
Ex PARTE MoTIoN FoR REFERRAL
To MoR'rGAGE Moi)iFiCATioN
MEDiATioN PRoGRAM

 

The Debtor files this Ex Parte l\/lotion for Referral to l\/lortgage l\/lodification l\/lediation
Program (“Ex Parte Motion”) and requests the Court enter an Order Granting Debtor’s Ex Parte
l\/lotion for Referral to l\/lortgage l\/lodification l\/lediation” (“Ex Paite Order”) referring Debtor

and Select Portfolio Servicing (“Lender”) to l\/lortgage l\/lodification l\/lediation (“l\/ll\/ll\/l”)

 

Program and states as follows:
l. Debtor is an individual who has filed for bankruptcy relief under, or converted to,
Chapter 13 on June 24, 2018
2. This l\/lotion is being filed:
i:l within ninety (90) days after the petition date.
later than ninety (90) days after the petition date for the following reason(s):
There was previous1y no need to modify the 1oan. lt is now impossible for

Debtor to continue paying the high amount on this loan.

_1-

 

20

21

22

23

24

 

 

Case 18-13699-m|<n Doc 34 Entered 01/15/19 11:26:03 Page 2 of 6

3. Debtor requests l\/ll\/ll\/l for real property (“Property”) located at the following street
address: 2653 Smooth Blend Place, Henderson, Nevada 89052

. The account number for

 

this Property is 3895 (last four digits).
a. The Property is (check one box):
the Debtor’s primary residence
i:] not the Debtor’s primary residence
b. Borrowers obligated on the promissory note and mortgage on the Property
are (check one box):
Debtor only.
E Debtor and non-filing co-obligor/co-borrower/third party.
Contact information for co-obligor/co-borrower/third party:

Name:

 

Address:

 

 

Telephone:

 

Email:

 

g Other:

Name:

 

Address:

 

 

Telephone:

 

Email:

 

¢
¥\)
1

 

20

21

22

23

24

 

 

Case 18-13699-m|<n Doc 34 Entered 01/15/19 11:26:03 Page 3 of 6

c. lf applicable, Debtor has filed with this l\/lotion the l\/ll\/ll\/l Local Form
"Third~Party Consent to Attend and Participate in l\/lortgage l\/lodification
l\/lediation” signed by each co-obligor/co-borrower/third party listed above

4. Debtor: i:l has has not (checl< one) previously sought l\/lortgage l\/Iodification
lvlediation for the subject property. (lf previously sought in this or any other Chapter
13 case, identify all bankruptcy case number(s) and result ofl\/lortgage l\/lodification

l\/lediation(s):

 

).
5. Prior to filing this motion, Debtor has completed the initial loan modification forms
completed using the court-approved Document Preparation Software, and collected
the supporting documentation required for submission to Lender for review through
the l\/ll\/ll\/I Portal. Debtor has paid the Document Preparation Software fee to the
approved vendor.
6. Prior to filing this motion, Debtor has determined that:

Lender is registered with the approved l\/lortgage l\/lodification l\/lediation
Portal (“MMl\/l Portal”);

i:i Lender is not registered Debtor requests the Court require Lender, within
seven days after the entry of the Order, to register with the l\/ll\/ll\/i Portal and
provide to the l\/ll\/ll\/l Portal vendor any forms or documents which Lender
may require to initiate a review under the l\/ll\/Il\/l. The l\/ll\/ll\/l Portal vendor
shall post any such forms or documents to the Lender’s profile on the l\/Il\/ll\/l
Portal.

7. Debtor requests Lender consider (check as many boxes as applicable):

a loan modification

 

22

23

24

 

 

Case 18-13699-mkn Doc 34 Entered 01/15/19 11:26:03 Page 4 of 6

E a deed in lieu of foreclosure

[:l surrender options.

E other:

lF DEBTOR lS REQUESTING NON-RETENTlON (SURRENDER) OPTIONS:

 

a. Debtor will submit all additional documents required for surrender as
provided for on the i\/ll\/ll\/I Portal.

b. Debtor represents that the property i:i has or has not been listed for sale.

Debtor has verified the eligibility of DAVID M. CROSBY TO

serve as a l\/lediator under the l\/ll\/ll\/l Procedures and requests that the Court assign

this individual as the l\/lediator in the case.

. lf the Debtor is represented by an attorney, Debtor remitted the required I\/lediator’s

fee pursuant to the l\/ll\/ll\/l Procedures to the Debtor’s attorney, or has made other
arrangements with Debtor’s attorney for payment of the l\/lediator’s fee. Debtor
understands and acknowledges that after the l\/lediator is assigned, the l\/lediator’s fee

is not refundable for any reason at any time.

. lf the Debtor is not represented by an attorney, the Debtor obtained a money order or

a cashier’s check to pay the required l\/lediator’s fee pursuant to the l\/ll\/ll\/l
Procedures, and a copy of that money order or cashier’s check is attached. Debtor
understands and acknowledges that after the l\/lediator is assigned, the l\/lediator’s fee

is not refundable for any reason at any time.

. Within seven days after entry of an Order Granting Ex Parte l\/lotion for Referral to

l\/lortgage l\/Iodification l\/lediation Program, Debtor shall pay a non-refundable
l\/ll\/ll\/l Portal submission fee to the l\/ll\/ll\/l Portal vendor and upload to the l\/ll\/ll\/l

Portal:

 

20

21

22

23

24

 

 

Case 18-13699-mkn Doc 34 Entered 01/15/19 11:26:03 Page 5 of 6

a. A copy ofthe Order referring the case to the l\/ll\/ll\/I Program; and
b. Debtor’s Prepared Package (prepared using the Document Preparation
Software);

13. Within seven (7) days after entry of an Order Granting Ex Parte l\/lotion for Referral
to l\/lortgage l\/Iodification l\/lediation Program, Debtor shall identify the assigned
l\/Iediator on the l\/ll\/ll\/l Portal.

14. Debtor will forward the l\/lediator’s fee directly to the l\/lediator within seven (7)
days after receiving initial contact and payment instructions from the assigned
l\/lediator on the l\/ll\/ll\/l Portal.

15. lf Debtor is represented by counsel, Debtor consents to Lender communicating
directly with Debtor’s attorney for any and all aspects of the mortgage modification
mediation program

16. lf Debtor is not represented by counsel, Debtor may be contacted at the following

phone number(s) and email address:

 

 

17. lf this Chapter 13 case is dismissed, converted, or otherwise removed from the
District of Nevada prior to Debtor’s completion of the l\/ll\/ll\/l Program, the l\/ll\/ll\/l
proceedings in the case will immediately terminate and the parties will be relieved of
the requirements of the l\/ll\/ll\/l Program procedures;

WHEREFORE, Debtor requests that this Ex Parte l\/lotion be granted and for such other

and further relief as this Court deems proper.

 

22

23

24

 

 

Case 18-13699-mkn Doc 34 Entered 01/15/19 11:26:03 Page 6 of 6

CARRIE E. HURTIK, ESQ. Dated: 01/15/2019
Attorney for Debtor(s) or Pro Se Debtor

DEBTOR’S VERIFICATION
Pursuant to 28 U.S.C. § 1746, 1 declare under penalty of perjury the foregoing is true and correct

on January 15 , 2019

 

SHERYL SIMS
Debtor Debtor

 

Submitted by:

 
     
    

fm

or PrcK%/D€jy{or

/”' //§;.»~

Art-terney*l*`;dité§ebtor(s)

Dated: 01/15/2019

 

